Citation Nr: 0826839	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-13 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
filed a notice of disagreement in regards to the July 2006 
rating decision.  He requested review by a decision review 
officer (DRO).  The DRO conducted a de novo review of the 
claim and confirmed the RO's findings in a March 2007 
statement of the case (SOC).  The appeal was perfected with 
the submission of the veteran's substantive appeal (VA Form 
9) in April 2007.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in May 2008, a 
transcript of which has been associated with the claims 
folder.  During his hearing the veteran requested that the 
record be held open for 60 days for submission of additional 
evidence, as well as a waiver of initial consideration of 
such evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2007); see also the May 2008 hearing 
transcript, page 2.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Issues not on appeal

On his April 2007 substantive appeal, the veteran claimed 
that he experienced a number of disabilities [namely heart 
pounding, trouble breathing, sweating and a recurring rash on 
both legs] as a result of exposure to herbicides in service.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagreed with the 
Court's decision in Haas and appealed to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In May 2008, the Federal Circuit reversed and remanded the 
Court's decision in Haas; however, the Federal Circuit has 
yet to issue its mandate.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.

It appears that the RO has put this claim in abeyance pending 
final resolution of Haas.  In any event, that matter has not 
yet been addressed by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


REMAND

The veteran seeks service connection for PTSD, which he 
contends is a result of several stressful experiences during 
military service aboard the USS HOEL. 

The veteran testified at the May 2008 hearing as to six 
stressful experiences and supplied two-month date ranges as 
to the occurrence of the incidents, including a gun mount 
explosion, steam escaping from a blown gasket in the engine 
room, a plane being shot down and the veteran witnessing the 
pilot being brought back to his ship in a body bag, a fuel 
line breaking loose almost causing the veteran and eleven 
others to fall overboard, being punished during boot camp by 
having to perform physical training with a rifle which caused 
the death of a soldier, and hearing shots being fired and 
screams of wounded soldiers when the veteran's ship was off 
the coast of Da Nang.  The veteran's service personnel 
records confirm that he was aboard the USS HOEL and that the 
ship embarked to the Western Pacific from October 1969 to 
March 1970.  
The record is silent as to whether the RO submitted the 
veteran's description of his in-service stressor to the U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
assist in researching their records.  The Board believes that 
efforts must be made to do so.

If evidence is obtained corroborating the veteran's alleged 
stressors, a medical examination and opinion should be 
obtained, as such would facilitate the Board's decision.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should, through appropriate 
channels, contact the Department of the 
Navy and attempt to secure the complete 
ship history of the USS HOEL (DDG-13), 
including any available deck logs and 
records during the veteran's period of 
service from June 1968 to March 1970.  All 
actions to obtain such evidence should be 
documented fully in the claims file.

2.  VBA should then review the file and 
prepare a summary of the veteran's claimed 
stressors, to include (1) that sometime 
between November 1969 and January 1970, 
while stationed in the Western Pacific and 
working in engine room, a gun mount 
exploded and injured two cooks, and (2) 
that sometime between August 1969 and 
October 1969, while working in the engine 
room a 600-pound steam line blew a gasket, 
and (3) that sometime between August 1969 
and October 1969, a plane was shot down and 
the pilot was brought back to his ship's 
deck in a body bag, and (4) and that 
sometime between December 1969 and February 
1970, while refueling from a carrier a fuel 
line broke loose and almost caused the 
veteran and eleven others to fall 
overboard, and (5) that sometime between 
the veteran's induction on June 28, 1968 
and the end of his basic training in Great 
Lakes, Illinois on August 26, 1968, being 
punished during boot camp by having to 
perform physical training with a rifle 
which resulted in the death of a soldier, 
and (6) that while the ship was off the 
coast of Da Nang hearing shots being fired 
and screams of wounded soldiers.  This 
summary, and all associated documents, must 
be sent to the JSRRC.  VBA must request 
that the JSRRC provide information which 
might corroborate the alleged stressors, to 
include, but not limited to, the gun mount 
explosion injuring two people, the steam 
line blowing a gasket, a plane being shot 
down and killing the pilot, a fuel line 
breaking loose, punishment resulting in the 
death of a service member during the 
veteran's basic training, and any hostile 
fire when the ship was off the coast of Da 
Nang.  VBA must associate any response 
and/or additional records with the claims 
file.

3.  If, and only if, VBA determines that 
the evidence establishes the occurrence of 
the alleged stressor(s), then the veteran 
must be provided with a VA examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of any PTSD found.  
The claims file must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  All necessary 
special studies or tests including 
psychological testing and evaluation must 
be accomplished.  VBA must provide the 
examiner a summary of the verified 
stressor(s), and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a verified in-service 
stressor has resulted in the current 
psychiatric symptoms.  The examination 
report must include a detailed account of 
all pathology found to be present.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether each 
alleged stressor found to be established by 
the record was sufficient to produce PTSD; 
and (2) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the examiner.  
The report of examination should include a 
complete rationale for all opinions 
expressed.  

4.  VBA must notify the veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 
(2007).  In the event that the veteran does 
not report for any scheduled examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, VBA must 
implement corrective procedures.

6.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for PTSD must be readjudicated.  
If the claim remains denied, a SSOC must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




